Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 15, the prior art fails to teach or fairly suggest a method of manufacturing a fluid end block including forming a main body of a single-piece forging of steel alloy having claimed faces and surface defining a plurality of chambers therebetween, forming a web portion having a curvilinear side surface and an outwardly facing web forward face, forming a plurality of bosses having forward facing end protruding from the web forward face, forming a plunger bore extending through each of the plurality of bosses from the forward facing end of each respective boss to one of a plurality of chambers in combination with the rest of the claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/23/2022